Citation Nr: 1512733	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for meralgia paresthetica of the right hip on an extraschedular basis.

2.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim of service connection for meralgia paresthetica of the right hip and assigned a zero percent rating effective November 28, 2008.  The Veteran disagreed with this decision in March 2010.  He perfected a timely appeal in October 2011.

This matter also is before the Board on appeal from a March 2011 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction (which was characterized as a service connection claim for a myocardial infarction (claimed as heart attack)).  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in May 2012.

In February 2014, the Board granted a higher initial 10 percent rating for the Veteran's service-connected meralgia paresthetica of the right hip.  The Board also concluded that referral to the Director, Compensation Service, for consideration of whether the Veteran was entitled to a higher initial rating than 10 percent for his service-connected meralgia paresthetica of the right hip on an extraschedular basis was not warranted.  See generally 38 C.F.R. § 3.321 (2014).  The Board also granted a claim of service connection for enucleation of the left eye.  The Board finally remanded a claim of service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction (which was characterized as a service connection claim for a myocardial infarction), to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Columbia, South Carolina), for additional development.  

With respect to the claim of service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction, a review of the claims file shows that there has been substantial compliance with the Board's February 2014 remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's complete Social Security Administration (SSA) records and updated VA treatment records.  These records subsequently were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2014, the Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's February 2014 to the United States Court of Appeals for Veterans Claims by filing a Joint Motion for Partial Remand ("Joint Motion") with the Court.  Both parties to the Joint Motion contended that the Board erred in concluding that referral was not warranted to the Director, Compensation Service, for consideration of whether the Veteran was entitled to a higher initial rating than 10 percent for his service-connected meralgia paresthetica of the right hip on an extraschedular basis.  Id.; see also Joint Motion dated December 5, 2014, at pp. 1-5.  Both parties also contended that it was error for the Board not to have considered the impact of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in light of its decision granting service connection for enucleation of the left eye.  See Joint Motion dated December 5, 2014, at pp. 5.  Both parties to the Joint Motion specifically requested that the Board's February 2014 decision granting an initial 10 percent rating for the Veteran's service-connected meralgia paresthetica of the right hip on a scheduler basis be left undisturbed by the Court.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In a March 2014 rating decision implementing the Board's February 2014 decision, the AOJ granted service connection for enucleation of the left eye, assigning a 40 percent rating effective June 8, 2010, assigned a higher initial 10 percent rating effective November 28, 2008, for the Veteran's service-connected meralgia paresthetica of the right hip, and granted special monthly compensation based on the anatomical loss of the left eye effective June 8, 2010.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the Board finds that the criteria for referral to the Director, Compensation Service, for consideration of entitlement to an initial rating greater than 10 percent for meralgia paresthetica of the right hip on an extraschedular basis have been met.  See generally 38 C.F.R. § 3.321 (2014).  This claim and the issue of entitlement to service connection for a cardiovascular disability, to include coronary artery disease and a myocardial infarction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence demonstrates that the Veteran's service-connected meralgia paresthetica of the right hip is manifested by continuing complaints of an inability to stand, walk, or sit for a long period of time, the need for a cane for ambulation due to giving way of the right hip and frequent giving way of the right leg, and severe right hip pain which required constant medication.

2.  The record evidence is in relative equipoise as to whether the Veteran's service-connected meralgia paresthetica of the right hip markedly interfered with his employment because of a limited ability to stand and frequent right leg giving way.



CONCLUSION OF LAW

The criteria for referral to the Director, Compensation Service, for consideration of entitlement to an initial rating greater than 10 percent for meralgia paresthetica of the right hip on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8529 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the issue of whether the Veteran is entitled to referral to the Director, Compensation Service, for consideration of entitlement to an initial rating greater than 10 percent for meralgia paresthetica of the right hip on an extraschedular basis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this extraschedular claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected meralgia paresthetica of the right hip.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  Both parties to the Joint Motion criticized the Board for not explaining adequately why the criteria for a referral for consideration of the assignment of an extraschedular rating for the Veteran's service-connected meralgia paresthetica of the right hip were not met in its February 2014 decision.  Because the Board is bound by the Court's Order granting the Joint Motion, it will address the issue of extraschedular entitlement in this decision.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected meralgia paresthetica of the right hip is inadequate in this case.  The Board acknowledges initially that it assigned a higher initial 10 percent rating for the Veteran's service-connected meralgia paresthetica in the February 2014 decision and this was not challenged by either party to the Joint Motion.  The Board also acknowledges initially that the AOJ subsequently assigned an initial 10 percent rating effective November 28, 2008 (the date of the Veteran's service connection claim) in the March 2014 rating decision implementing the Board's February 2014 decision.  Although a 10 percent rating is the maximum scheduler rating available for this disability under DC 8529, having reviewed the record evidence, the Board finds that the relevant diagnostic criteria do not describe adequately the severity and symptomatology of the Veteran's service-connected meralgia paresthetica of the right hip at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8529 (2014).  For example, as the Board previously noted, the Veteran has reported consistently that he is in constant severe right hip pain as a result of his service-connected meralgia paresthetica of the right hip.  VA examination in January 2012 confirmed the Veteran's consistent reports that he required the regular use of a cane due to frequent falls caused by his service-connected meralgia paresthetica of the right hip.  The Veteran's constant severe right hip pain interrupts his sleep and requires that he sleep in a recliner to try and alleviate it as he reported on VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in March 2012.  The Veteran also has reported consistently that his service-connected meralgia paresthetica of the right hip causes him to fall frequently.  VA peripheral nerves conditions DBQ in March 2012 demonstrated the present of moderate constant pain (excruciating at times) of the right lower extremity, severe intermittent (usually dull) pain of the right lower extremity, and moderate numbness and paresthesias of the right lower extremity.  Moderate incomplete paralysis of the external cutaneous nerve of the right thigh also was found on physical examination at that time.  None of the Veteran's complaints of severe right hip pain, giving way, sleep disruption, or frequent falls are contemplated with the rating criteria found at DC 8529 which provides a single 10 percent rating due to severe to complete paralysis of the external cutaneous nerve of the thigh.  Id.

The record evidence also is in relative equipoise as to whether the Veteran's service-connected meralgia paresthetica of the right hip markedly interfered with his prior employment.  The Board notes initially that the Veteran does not contend, and the evidence does not show, that he was hospitalized at any time during the appeal period for treatment of his service-connected meralgia paresthetica of the right hip.  The Veteran has contended alternatively throughout the pendency of this appeal that, prior to quitting work because he was unable to continue working, his service-connected meralgia paresthetica markedly interfered with his former employment.  It appears that the Veteran has been unemployed throughout the pendency of this appeal.  There is evidence that both supports and goes against finding that the Veteran's service-connected meralgia paresthetica of the right hip markedly interfered with his prior employment.  For example, the VA examiner concluded in January 2012 that the Veteran's service-connected meralgia paresthetica of the right hip impacted his employability because of his limited ability to stand and giving way of the right leg.  The Veteran subsequently reported on VA examination in March 2012 that "he cannot stand for long and because he lost the vision [in the] right eye.  Last time he worked [was] in 2004 as a [manager] of a grocery store."  The Veteran also reported at this examination that he had lost vision in the right eye when his service-connected meralgia paresthetica of the right hip caused his right hip and right leg to give way.  The March 2012 VA examiner concluded that, although the Veteran "may have a mild to moderate" meralgia paresthetica of the right hip  "this is not the cause of his disability.  He has significant right lumbosacral spine radiculopathy that affects his gait and causes pain and this is the reason [that] he is not working."  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for submission to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected meralgia paresthetica of the right hip pursuant to 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finally notes that, in Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Given the decision outlined above to refer an extraschedular rating for service-connected meralgia paresthetica of the right hip pursuant to 38 C.F.R. § 3.321(b)(1) to the Director, Compensation Service, the Board need not address the arguments advanced by both parties to the Joint Motion concerning Johnson.


ORDER

Referral to the Director, Compensation Service, is warranted for consideration of entitlement to an initial rating greater than 10 percent for meralgia paresthetica of the right hip on an extraschedular basis.


REMAND

The Board has found that referral to the Director, Compensation Service, is warranted for consideration of extraschedular entitlement to a an initial rating greater than 10 percent for meralgia paresthetica of the right hip.  Thus, on remand, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on this claim should be included in the claims file.

With respect to the Veteran's service connection claim for a cardiovascular disability, to include coronary artery disease and a myocardial infarction, although any additional delay is regrettable, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran contends that his post-service cardiovascular disability, to include coronary artery disease and a myocardial infarction, is related to active service.  His post-service VA treatment records indicate that he has been diagnosed as having multiple cardiovascular disabilities, to include coronary artery disease and status-post myocardial infarction with coronary artery bypass.  This evidence suggests that the Veteran had a myocardial infarction in approximately 2007 and multiple cardiac bypass surgeries thereafter.  Unfortunately, a review of the Veteran's voluminous claims file and his VVA and VBMS electronic paperless claims files shows that, to date, he has not been provided with an examination to determine the nature and etiology of his cardiovascular disability, to include coronary artery disease and a myocardial infarction.  It appears that the AOJ denied the Veteran's claim in part based on the lack of a diagnosis of a myocardial infarction in his service treatment records.  It is well settled that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature of any current cardiovascular disability, to include coronary artery disease and a myocardial infarction.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's higher initial rating claim for meralgia paresthetica of the right hip to the Director, Compensation Service, for extraschedular consideration of this claim.  See 38 C.F.R. § 3.321(b)(1).  The Director also is asked to consider the impact of the Veteran's service-connected disabilities, individually or collectively, on his "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization, if possible.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a cardiovascular disability, to include coronary artery disease and a myocardial infarction, since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his cardiovascular disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cardiovascular disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, to include coronary artery disease and a myocardial infarction, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


